significant index no q iy department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan this letter is a further response to your letter dated date requesting five rulings on behalf of trs we have previously responded to requests one through four we are now responding to request five as modified by your letter of date the following facts representations and documents have been submitted in support of the request trs is a defined benefit governmental_plan covering teachers of the state the state has authorized a program where retired teachers can be re-hired in areas where there is a shortage of qualified teachers such re-hiring is done on a one-year contract basis it is possible that these contracts may get renewed depending on the availability of teachers in the area when a retiree is re-hired they are entitled to continue receiving their annuity however when they resume working they must make a after-tax contribution to trs the retiree’s employer contributes an equal matching amount to trs both the employee contributions and the employer contributions are separately accounted for within trs the account for employer contributions also includes income on the amounts in the employee contribution account employees are fully vested in both of these separate_accounts trs separately accounts for pre-retirement amounts and post-retirement amounts with employee after-tax contributions also separately accounted for separate_accounts are also maintained for each year of post-retirement re-employment when a teacher originally retires the retirement benefit may be taken in the form of an annuity a lump sum distribution or in a series of lump sum distributions upon termination of re-employment contributions stop and the retiree may withdraw all the funds in accounts established after being re-hired such withdrawal may be in the form of an annuity a lump sum or in a series of lump sum distributions the form of withdrawal is independent of the form of withdrawal for the retiree’s original retirement the retiree may also withdraw these funds at any time after the end of their first year of re-employment based on the foregoing ruling_request was requested retiree contributions representing after-tax contributions made by retirees under the re-employment program constitute a member's investment_in_the_contract as defined in code sec_72 and such amounts when received by retirees from trs upon termination of re-employment will not be includible in a retiree’s gross_income under sec_72 code sec_402 provides that the amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which distributed under sec_72 relating to annuities similarly amounts distributed from employee annuity_contracts under sec_403 and annuity_contracts under sec_403 are taxable to the distributee in the year in which distributed under sec_72 code sec_72 provides rules for the taxation of distributions from qualified_plans which are amounts received as an annuity and for amounts_not_received_as_an_annuity code sec_72 provides that a portion of the annuity payments received in a taxable_year may be excluded from gross_income as a return of the distributee's investment according to an exclusion_ratio determined at the annuity_starting_date the numerator of this ratio is the employee's investment_in_the_contract and the denominator is the expected_return the investment_in_the_contract is defined under code sec_72 as the aggregate premiums or other consideration paid generally the aggregate amount of after-tax contributions made to the plan reduced by amounts received before the annuity_starting_date that were excluded from gross_income code sec_72 provides that in the case of any amount received as annuity under a qualified_plan sec_72 shall not apply and that the investment_in_the_contract shall be recovered as provided in that subsection code sec_72 provides that employee contributions and any income thereon under a defined_contribution_plan may be treated as a separate contract code sec_72 which provides rules for the taxation of amounts_not_received_as_an_annuity distinguishes between those amounts received on or after the annuity_starting_date and those received before the annuity_starting_date code sec_72 provides general rules for the taxation of amounts_not_received_as_an_annuity paragraph b which provides the method of basis recovery for such amounts that are received before the annuity_starting_date states that i they shall be included in gross_income to the extent allocable to income_on_the_contract and ii they shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_1_72-1 of the income_tax regulations provides in general that amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date any other_amounts to which the provisions of code sec_72 apply are considered to be amounts_not_received_as_an_annuity sec_1_72-1 of the regulations provides in part that in the case of amounts_not_received_as_an_annuity if such amounts are received after an annuity has begun and during its continuance amounts so received are generally includible in gross_income amounts_not_received_as_an_annuity which are received at any other time are generally includible in income only to the extent that such amounts exceed the investment_in_the_contract sec_1_72-1 of the regulations makes references to the contract in this case there are at least two contracts one representing the pre-retirement contributions and one or more representing the post-retirement contributions as described above trs separately accounts for pre-retirement amounts and post-retirement amounts with employee after-tax contributions also separately accounted for separate_accounts are also maintained for each year of post-retirement re-employment because of the separate_accounting trs maintains separate contracts within the meaning of code sec_72 therefore in the case of a re-hired retiree who after termination of his or her re- employment elects to receive the after-tax contributions made during the re-employment period in the form of an annuity such annuity is taxed as amount from a separate contract in accordance with code sec_72 thus each annuity representing contributions made to trs in such years is also taxed in accordance with sec_72 with respect to the accounts maintained for after-tax employee contributions the after-tax contributions are the consideration paid for the accounts accordingly the investment_in_the_contract for the separate_accounts consisting of the employee after-tax contributions for a year is the aggregate after tax contributions held in the accounts reduced by distributions of after tax contributions from the accounts because the interest on the after-tax contributions is included in other accounts the entire amount in the accounts for after-tax contributions constitutes investment_in_the_contract similarly a post-retirement lump sum received after the pre-retirement annuity amount had begun represents amounts from a contract separate from the annuity_contract for pre- retirement contributions because each lump sum is an amount not received as an annuity each such distribution is taxed in accordance with code sec_72 accordingly based on the above retiree contributions representing after-tax contributions made by re-hired retirees constitute a retired member's investment_in_the_contract thus such amounts when received as an annuity upon termination of re- employment as taxed in accordance with code sec_72 such amounts when received as a lump sum distribution are taxed in accordance with sec_72 in general such amounts so received are includible in gross_income only to the extent that they represent amounts in excess of the investment_in_the_contract these taxation rules apply to the distributions from each separate contract that a member has within trs ie pre- retirement contributions - both employee and employer_provided - and for each year of post-retirement employment contributions -both employee and employer_provided this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the assumptions that trs is qualified under code sec_401 and that its trust is tax-exempt under sec_501 at all times relevant to this ruling this ruling has been prepared by who may be reached at sincerely yours rances sloan manager employee_plans technical group enclosures deleted copy of ruling notice cc
